Citation Nr: 0028652	
Decision Date: 10/31/00    Archive Date: 11/03/00

DOCKET NO.  97-33 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an increased rating for hypertensive 
cardiovascular disease, currently rated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Keith W. Allen, Counsel


REMAND

The veteran served on active duty in the military from May 5, 
1967, to May 4, 1971.  He also had 2 months and 18 days of 
other service.

In September 1972, the Department of Veterans Affairs (VA) 
Regional Office (RO) in Winston-Salem, North Carolina, 
granted the veteran's claim of service connection for 
hypertensive cardiovascular disease and assigned an initial 
noncompensable rating, effective from May 5, 1971, and a 
higher rating of 10 percent effective from July 31, 1972.  In 
October 1974, the RO again increased the rating-this time 
from 10 to 30 percent, effective from August 22, 1974.  The 
30 percent rating has been in effect ever since.

On August 22, 1996, the veteran filed a claim for a higher 
rating for his hypertensive cardiovascular disease.  The RO 
denied his claim in January 1997, and he appealed to the 
Board of Veterans' Appeals (Board).

Effective January 12, 1998, during the pendency of the 
appeal, VA revised the criteria used to determine the 
severity of diseases of the heart-including hypertensive 
cardiovascular disease.  Consequently, VA must determine 
which version of the rating criteria, new or old, is most 
favorable to the veteran and apply it.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).

The veteran alleges that he is entitled to a rating higher 
than 30 percent for his hypertensive cardiovascular disease 
because he experiences shortness of breath (dyspnea) and a 
significantly higher blood pressure whenever he exerts 
himself, even minimally, such as when lifting or carrying 
something-which in turn has forced him to stop working as a 
brick mason.  He also claims that this occurs despite taking 
5 different kinds of medication, and that he has an enlarged 
heart (cardiac hypertrophy).

Under the former criteria of 38 C.F.R. § 4.104, Diagnostic 
Code 7007 (1997), a 30 percent rating was warranted for 
hypertensive cardiovascular disease with definite enlargement 
of the heart, sustained diastolic hypertension of 100 or 
more, moderate dyspnea on exertion.  A 60 percent rating 
required marked enlargement of the heart, confirmed by 
roentgenogram, or the apex beat beyond midclavicular line, 
sustained diastolic hypertension of 120 or more, which may 
later have been reduced, dyspnea on exertion, more than light 
manual labor precluded.  A 100 percent rating required 
definite signs of congestive heart failure (CHF), more than 
sedentary employment precluded.  Id.

Under the revised criteria of 38 C.F.R. § 4.104, Diagnostic 
Code 7007 (1999), a 30 percent rating requires a workload of 
greater than 5 metabolic equivalents (METs) but not greater 
than 7 METs resulting in dyspnea, fatigue, angina, dizziness, 
or syncope, or; there is evidence of cardiac hypertrophy or 
dilatation on electrocardiogram, echocardiogram, or X-ray.  A 
60 percent rating requires more than one episode of acute CHF 
in the past year, or; workload greater than 3 METs but not 
greater than 5 METs resulting in dyspnea, fatigue, angina, 
dizziness, or syncope, or; left ventricular dysfunction with 
an ejection fraction of 30 to 50 percent.  A 100 percent 
rating requires chronic CHF, or; workload of 3 METs or less 
resulting in dyspnea, fatigue, angina, dizziness, or syncope, 
or; left ventricular dysfunction with an ejection fraction of 
less than 30 percent.  Id.

(A note in the regulation indicates that one MET 
is the energy cost of standing quietly at rest and represents 
an oxygen uptake of 3.5 millimeters per kilogram of body 
weight per minute.  When the level of METs at which dyspnea, 
fatigue, angina, dizziness, or syncope develops is required 
for evaluation, and a laboratory determination of METs by 
exercise testing cannot be done for medical reasons, an 
estimation by a medical examiner of the level of activity 
(expressed in METs and supported by specific examples, such 
as slow stair climbing or shoveling snow) that results in 
dyspnea, fatigue, angina, dizziness, or syncope may be used 
to rate the veteran.)

Records show that the RO considered the veteran's claim under 
both the former and revised criteria-as indicated in the 
February 1999 Supplemental Statement of the Case (SSOC).  
However, the Board finds that further development of the 
claim is still necessary because there continues to be some 
unresolved ambiguity of the actual impact that 
hypertensive cardiovascular disease has on the veteran's 
ability to work.

For the last several years, since 1995, the veteran has been 
receiving ongoing treatment at a VA outpatient clinic for his 
hypertensive cardiovascular disease.  However, he also has 
been receiving ongoing treatment for several other conditions 
as well-including, of particular note, advanced degenerative 
joint disease (arthritis) of his low back with radiculopathy 
affecting his lower extremities, and status-post removal of a 
herniated disc.  He also has arthritis in his legs, knees, 
and ankles, especially his right knee and right ankle, and 
diabetes mellitus (DM).

The veteran alleged in a March 1998 statement that he could 
no longer work as a brick mason because of the severity of 
his hypertensive cardiovascular disease.  However, he 
subsequently indicated in August 1999 that he was "back to 
laying bricks," and he indicated in December 1999 that he 
continued to "work vigorously as [a] brick layer [with] no 
pain."  Nevertheless, he said that he experienced episodes 
of rapid heart flutter, and a VA physician who examined 
the veteran more recently in May 2000 indicated, among other 
things, that his exercise capacity was limited because of his 
symptoms of palpation, exertional dyspnea, and intermittent 
chest pain-in fact, so much so that he was not a suitable 
candidate for a stress test.  The VA examiner went on to note 
that the veteran has "limited functional capacity," but did 
not comment on the approximate extent of it, which is 
critically important in this case because of the criteria 
used to rate this disability.  Moreover, the answer to this 
question is even more unclear in light of the fact that the 
VA examiner also indicated that the veteran's decreased 
exercise capacity and functional limitations are also 
attributable to his musculoskeletal problems-especially 
those affecting his low back and right knee.  Therefore, 
although the VA examiner indicated that the veteran's METs 
level was 7, which addressed the revised criteria of Code 
7007, the VA examiner still needs to comment further on the 
extent of the veteran's "limited functional capacity," 
insofar as this relates to his hypertensive cardiovascular 
disease, in particular, and his employability status, as 
judged by the old criteria for rating his disability.  See 
Mittleider v. West, 11 Vet. App. 81 (1998).

The Board also notes that, although the VA examiner confirmed 
that he had reviewed the claims file in connection with his 
evaluation of the veteran, the examiner somehow did not have 
an opportunity to consider all potentially pertinent medical 
evidence-most notably the results of an 1988 stress test 
and a more recently conducted chemical stress test 
during 1999.  This is significant because the veteran has 
since indicated in a September 2000 statement that he "can 
no longer work at [his] job as a brick mason because the 
tasks involved cause [his] blood pressure to rise."  Thus, 
in this case, fulfillment of the "duty to assist" requires 
further evidentiary development, so that the evaluation of 
the veteran's hypertensive cardiovascular disease will be a 
fully informed one.  Green v. Derwinski, 1 Vet. App. 121 
(1991); see also Proscelle v. Derwinski, 2 Vet. App. 629 
(1992); Caffrey v. Brown, 6 Vet. App. 377 (1994); Goss v. 
Brown, 9 Vet. App. 109 (1996).  Also, as it appears the 
veteran continues to receive ongoing treatment for his 
hypertensive cardiovascular disease, the RO should obtain and 
consider this evidence too.  See Bell v. Derwinski, 2 
Vet. App. 611 (1992).

Accordingly, the claim is REMANDED to the RO for the 
following development and consideration:

1.  The RO should ask the veteran to 
provide information (complete names, 
dates, etc.) of any additional sources 
(VA, private or other) where he has 
received treatment for his hypertensive 
cardiovascular disease, the records of 
which have not already been obtained.  
The RO should directly contact the 
sources identified and obtain copies of 
the records in their possession, in 
accordance with 38 C.F.R. § 3.159 (1999).  
All additional evidence obtained should 
be associated with the other evidence of 
record.

2.  The RO should, if possible, have the 
VA physician who examined the veteran in 
May 2000 submit an addendum to the report 
of that evaluation commenting further on 
the extent, if any, that the veteran's 
hypertensive cardiovascular disease, in 
particular, adversely affects his 
employability or ability to do even light 
manual labor, as opposed to the various 
other conditions that he has-but most 
notably his advanced degenerative joint 
disease (arthritis) of his low back with 
radiculopathy affecting his lower 
extremities, status post removal of a 
herniated disc, the arthritis in his 
legs, knees, and ankles, especially his 
right knee and right ankle, and his 
diabetes mellitus (DM).  The examiner 
should evaluate the entire record, 
including records received since the May 
2000 examination was conducted.  
If, for whatever reason, it is not 
feasible or possible to have that VA 
physician submit an addendum report to 
that evaluation, the veteran should be 
scheduled for another VA examination, by 
a similarly qualified physician, to 
obtain a medical opinion responding to 
these issues.  The report of the 
examination should reflect consideration 
of the veteran's pertinent medical 
history and complaints, and all pertinent 
clinical findings and tests should be 
performed, especially those necessary to 
apply both old and new rating criteria.  
It is imperative that the examining 
physician review all of the pertinent 
evidence in the claims folder, including 
a complete copy of this remand.  The 
examiner must set forth the rationale 
underlying any conclusions drawn or 
opinions expressed, to include, as 
appropriate, citation to specific 
evidence in the record in a typewritten 
report.  The examiner should also explain 
his/her conclusions in the context of 
other opinions of record, reconciling any 
differences of opinion regarding the 
severity of the veteran's hypertensive 
cardiovascular disease.

3.  The RO should review the examination 
report to determine if it is in 
compliance with the directives of this 
remand.  If not, it should be returned, 
along with the claims folder, for 
immediate corrective action.  
See 38 C.F.R. § 4.2.

4.  After completion of the above-
requested development, and any additional 
development deemed warranted by the 
record, the RO should re-adjudicate the 
veteran's claim for a rating higher than 
30 percent for his hypertensive 
cardiovascular disease, in accordance 
with all applicable legal authority.  The 
RO must base its decision on 
consideration of all of the pertinent 
evidence of record, both favorable and 
unfavorable to the claim, including that 
added to the record since the issuance of 
the last SSOC and as a result of the 
above-requested development.

5.  If the claim for a higher rating for 
the hypertensive cardiovascular disease 
continues to be denied, then the veteran 
and his representative should be 
furnished another SSOC and given an 
opportunity to submit written or other 
argument in response before the case is 
returned to the Board for further 
appellate consideration.

The purpose of this remand is to afford due process and to 
further develop the record; it is not the Board's intent to 
imply whether any benefit requested should be granted or 
denied.  The veteran need take no action until otherwise 
notified, but he may furnish additional evidence and/or 
argument.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v Derwinski, 3 Vet. 
App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



